Title: To Thomas Jefferson from Benjamin Austin, Jr., 24 August 1803
From: Austin, Jr., Benjamin
To: Jefferson, Thomas


          
            
              Respected Sir
            
            Boston August 24 1803
          
          I acknowledge with the greatest pleasure your polite Letter of the 18th July. On a subject so important, intelligence from such a source is greatly satisfactory.—I would not Sir presume to expect a Correspondence too highly flattering, but under existing circumstances, I feel myself under Obligations for your friendly notice.— 
          The political controversy I expect will increase in its violence till principles are well understood in this Country. As they respect yourself, I have reason to believe the general happiness of the Citizens is the only question contemplated.— 
          The issue of the present contention in Europe is important in its relations to us, & I hope will terminate in the political & commercial advantage of the United States. But wether in a state of Neutrality, the severe remarks on the first Consul, in some papers which are consider’d republican, are prudent, judicious or politic are questions of the highest importance & consideration in my mind.—The peace & prosperity of my country are my only objects, & I should feel myself under the highest obligation to the person who could direct me to promote them.—
          I hope Sir you will consider my Observations as solely confin’d to the imprudencies of some Editors, & that your candor will apologize for my remarks.— 
          At the particular request of Nathaniel Fellows Esqr. whose republican character I presume is well Known to you, I am desir’d to mention his Nephew Nathaniel Fellows Junr. as a suitable person to act as Consul in the Havanna—He has lately sail’d from Boston with a valuable Cargo, but unfortunately sprang a leak, & been oblig’d to put into Charles town, South Carolina. As War has commenc’d, he is apprehensive he may meet with some difficulty in case of capture, & is solicitous if any vacancy will admit of his appointment he may be consider’d a Candidate for this Office.—His political sentiments cannot be doubted. He is accompanied with his Wife, grand Daughter to the late patriot the Revd. Docr. Cooper of Boston. 
 
          Nothing but the particular request of Mr. Fellows, & the peculiar circumstances of his Nephew could have induc’d me to be thus particular in my application.—
          I am respected Sir with the most sincere wishes for your Health & happiness Your most Obedt. Servt
          
            Benj. Austin Jr. 
          
        